               IN THE DISTRICT COURT OF DAL]

                                   DC19-17458
                                                   ZO OOEC -7 PH


AL M WILLIAMS AFFIDAVIT IN SUPPORT OF MOTIO
   COMES NOW, Al M Williams, for his motion or contini ce states:

1. It is well settled that a motion for continuance to hire new counsel must be

   supported by affidavit. See 711 S.W.2d 624 (1986) VILLEGAS v. R. CARTER

2. My name is Al M Williams. I am plaintiff in this lawsuit. I am requesting a

   continuance to secure new counsel.

3. On or about November 6, 2020 I informed Ladera that the roof of the garage of

   apartment 2411 was leaking, water damage, and mold damages and informed

   Ladera that a new claim for damages would be filed.

4. Immediately thereafter, Ladera filed an untimely motion to dismiss and an

   emergency motion seeking Court Intervention allowing Ladera to probe and

   enter the family s rented home. Ladera also sought to force a public meetings

   between the family , its staff, and its designee. These requests, if granted, invade

   our privacy, disturb quiet enjoyment, and expose my family to COVID19. These

   requests are not essential needs.

5. I am extremely vulnerable to COVID19 and at high risk of fatality from exposure

   to COVID19.

6. On or about November 17, 2020 I was exposed to COVID 19, contracted

   COVID19, and was hospitalized twice for serious complications as result of my

   exposure to COVID19.
   7. Ladera s requests for unnecessary exposure to COVID19 scares me and is life¬

       threatening. I have suffered physical trauma, stress, and much mental anguish as

       result of these pleading.

   8. Ladera s requests for unnecessary exposure to COVID19 falls far below the

       threshold of an essential need .

   9. The death toll due COVID19 has surged to new heights. Today our nation is at

war with COVID19. Today Texas posted a record 15,182 new coronavirus cases; Dallas

County adds 1,179 new cases and 8 deaths.

   I hereby certify under penalty of perjury 28 U.S.C. 1746 under the laws of the United States that

   the foregoing is true and correct.


                                         BRIEF IN SUPPORT
             The right to counsel is a valuable right; its unwarranted denial is reversible
         error. See State v. Crank, 666 S.W.2d at 94; Stefanov v. eips, 395 S.W.2d 663,
        665 (Tex. Civ.App. Amarillo, 1965, no writ). Therefore, when a trial court allows an
         attorney to voluntarily withdraw, it must give the party time to secure new counsel
         and time for the new counsel to investigate the case and prepare for trial. Lowe v.
         City of Arlington, 453 S.W.2d 379, 382 (Tex. Civ, App. Fort Worth 1970, writ ref'd
        n.r.e.); Stefanov v. Ceips, 395 S. W.2d at 665; Leija v. Concha, 39 S.W.2d 948, 950
        (Tex.Civ.App.' El Paso 1931, no writ). See Robinson v. Risinger, 548 S.W.2d 762
       (Tex. Civ.App. Tyler 1977, writ ref'd n.r.e.). Before a trial court allows an attorney to
       withdraw, it should see that the attorney has complied ith the Code of Professional
                                           Responsibility:

      [A] lawyer should not withdraw from employment until he has taken reasonable steps
      to avoid foreseeable prejudice to the rights of his client, including giving due notice to
      his client, allowing time for employment of other counsel, delivering to the client all
      papers and property to which the client is entitled and complying with applicable laws
      and rules

      The trial court should either have denied the attorney's motion to withdraw or granted
      the party's motion for continuance; it did neither. Therefore, we reverse the court of
      appeals judgment and remand for a new trial.



              WHEREFORE, Plaintiff hereby requests a continuance of (30) days to:
